Citation Nr: 1507099	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-27 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and W. M.


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran had active service from August 1987 to August 1991.  He served in Operation Desert Shield and Operation Desert Storm from September 13, 1990 to April 10, 1991.  His decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was provided with a VA psychiatric examination in April 2011.  The VA examiner indicated that for the claimed condition of PTSD, there was no diagnosis on AXIS I.  The examiner further indicated that the Veteran was unable to give sufficient information needed to conduct an adequate psychological evaluation.  

The examination report is inadequate to adjudicate the claim.  In this respect, although the VA examiner acknowledged that other clinicians had diagnosed the Veteran with anxiety disorder and MDD in January 2010 and July 2011 (during the pendency of this appeal), he did not offer any nexus opinions with respect to such diagnoses.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a claim of service connection is met when a claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim).

The examiner did note that the Veteran currently has an alcohol abuse disorder that is likely related to anxiety associated with his wartime experiences, but stopped short of linking a current diagnosis of anxiety disorder to the Veteran's military service.  To the extent that the evidence of record does not address whether there is a medical link between the Veteran's military service and a current anxiety disorder, the Board cannot assume that the two disorders are interrelated.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

The Board further observes that at the May 2014 hearing, the Veteran was able to describe his current symptoms, including depression, lack of sleep, anxiety, and avoidance of crowds.  See May 2014 transcript, p. 4.  He also testified that his combat experiences in Iraq led to his current symptoms, and caused him to self-medicate with alcohol to escape his thoughts of that time.  Id., p. 9.  

As several years have passed since the April 2011 VA examination, the Veteran may now be able to provide an examiner with sufficient information to conduct a comprehensive psychological evaluation.  Therefore, he should be scheduled for a new VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder, to include MDD and anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Finally, on remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  VA treatment records from July 2011 to the present should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also May 2014 transcript, p. 8.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorders (including his diagnosed PTSD, anxiety disorder, and MDD) that are not already of record, including those from the VA Medical Center in Augusta, Georgia from July 2011 to the present.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his acquired psychiatric disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

a) The examiner must identify all psychiatric disorders found to be present on examination.  

b) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of PTSD in accordance with DSM criteria.  If so, the examiner should specify the stressor(s) upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis and should comment upon the prior PTSD diagnoses of record.

c) For all other psychiatric disorders found to be present on examination, to include the prior diagnoses of anxiety disorder and MDD, the examiner must opine as to whether it is at least as likely as not that any such disorder had onset in service or is otherwise related to service.

d) If a psychotic disorder is diagnosed, the examiner must also opine as to whether it developed within one year of the Veteran's August 1991 discharge from service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should accept as true the Veteran's January 2011, April 2011, and June 2011 written statements to VA that a bomb landed near his company in Iraq, and that he witnessed dead bodies, minefields, and burning oil fields.

Finally, the examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so. 

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

